Order entered February 12, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01029-CV

                             STEPHANIE FREEMAN, Appellant

                                                V.

                              CITIMORTGAGE, INC., Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-04363-E

                                            ORDER
       The clerk’s record has been filed in this appeal. It contains an affidavit of indigence and
the record does not reflect a contest was filed. The reporter’s record is overdue and the Court
has had no correspondence from the court reporter regarding the record.
       Accordingly, the Court ORDERS court reporter Vikki Ogden to file, within THIRTY
DAYS of the date of this order, either: (1) written verification no hearings were recorded; or
(2) the complete reporter’s record, including exhibits.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Vikki
Ogden, official court reporter of the County Court at Law No. 5, and to counsel for all parties.




                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE